Citation Nr: 1746100	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-43 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include lumbar spine arthritis with residuals of upper back injury, degenerative disc disease, and status post L4-L5 laminectomy with fusion, and as secondary to service-connected right ankle degenerative joint disease ("right ankle disability").

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a left shoulder disability, to include rotator cuff syndrome, glenohumeral joint degenerative disease, and A/C joint arthritis.   

4. Entitlement to service connection for a right shoulder disability, to include arthritis and peritendinitis calcarea of the right proximal humerus.

5. Entitlement to service connection for a neck disability, to include mid and lower cervical disc degeneration and spondylosis with facet arthritis.

6. Entitlement to service connection for a right hip disability, to include arthritis and trochanteric bursitis and as secondary to a right ankle disability.  

7. Entitlement to service connection for a right knee disability, to include arthritis of the patellofemoral joint and pes anserine bursitis, and as secondary to a right ankle disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1955 to August 1957.

These matters come before the Board of Veterans' Appeals (Board) from November 2013 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Briefly, the Board notes that the Veteran limited his appeal to those issues set forth above.  See Appeals to the Board of Veterans' Appeals dated December 2014 and November 2016.

The Board further notes that the October 2014 rating decision denied service connection for specific disabilities.  However, the United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of this determination and the diagnoses of record, the Board has expanded the Veteran's claims as reflected on the title page.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., VA examinations dated August 2012 and July 2014.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to those benefits as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

Records to Obtain

VA has a duty to assist veterans in substantiating claims for VA benefits, which includes the duty to obtain any records that may be relevant to a veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here, review of the claims file indicates that certain records must now be obtained.  

First, the Veteran reported in-service back treatment at the North Island Air Force Base (in San Diego) and the Hickam Air Force Base (in Honolulu).  See Veteran's Application for Compensation or Pension dated August 1976.  Although said records were first requested in September 1976, only the Veteran's records from San Diego have since been provided.  As the Hickam treatment records are likely relevant to the Veteran's claim, further efforts must be made to obtain them.

Further, in November 1982, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits for his back condition.  See Statement in Support of Claim.  At no time have these records been requested or otherwise obtained.  As these records may be relevant to the Veteran's claim, all reasonable efforts must be made to obtain them.

Finally, the Veteran has reported treatment at the VA Medical Center (VAMC) in Roseburg, Oregon.  Although the claims file currently contains treatment records from the VAMCs in White City and Portland, no records from Roseburg have been obtained.  As such, a remand is now warranted such that these treatment records may also be associated with the claims file.  

VA Examinations

The Board additionally finds that several VA examinations are needed at this time.

In this regard, the Veteran underwent a VA back examination in September 2014.  Although the examiner addressed the possible link between the Veteran's back condition and his right ankle disability, no opinion regarding a direct link to service was provided.  As such, the Board finds that this opinion is inadequate for the purpose of adjudicating the Veteran's claim, such that a new examination is required at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

Further, the Veteran has not yet undergone VA examinations in connection with his bilateral shoulder, right hip and right knee claims.  However, the Board finds that such examinations are warranted at this time.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the Veteran's bilateral shoulder claims, the claims file contains competent evidence of both in-service injuries and current disabilities.  See generally VA treatment records (noting the Veteran's history of burae disorders, tendon disorders, adhesive capsulitis, and sprains/strains in the shoulders); see also service treatment records dated November 1955 (showing moderate tenderness over top left shoulder) and April 1956 (reporting pain just below the shoulders).  As such, the Board finds that an examination is now required to assess the possible link between the two.

Similarly, the Veteran has been diagnosed with right hip and knee disabilities.  See VA treatment records dated June 2015 (including an x-ray diagnosing the Veteran with Paget's disease, mild osteitis publis, mild osteoarthritis change at the superior hip joint, and mild osteophytic spurring from the right greater trochanter) and October 2011 (noting a history of knee replacements); see also private treatment records dated May 2014 (reporting the Veteran's chronic knee pain).  The Veteran contends that these conditions and their symptomatology are related to his service-connected right ankle disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board thus finds that VA examinations are now required to assess the possible etiological connection between the cited conditions.    

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and associate with the claims file the Veteran's in-service treatment records from the Hickam Air Force Base for a back condition.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain from the SSA all records associated with the Veteran's receipt of benefits.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Obtain and associate with the record a complete copy of the Veteran's VA treatment records from the Roseburg VAMC.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4.  Schedule the Veteran for new VA back, shoulder, hip, and knee examinations to assess the nature and etiology of the claimed disabilities.  The claims file must be made available to and reviewed by the examiners, and the examiners should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiners should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a. The back examiner must indicate the following:

i. Identify all back disabilities demonstrated by the Veteran throughout the course of this appeal.  

ii. For each diagnosis identified, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  In doing so, the examiner should explicitly address the Veteran's testimony regarding an in-service fall.  See, e.g., Statement in Support of Claim dated March 1982.

iii.  Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that each of the identified back disabilities was caused or aggravated by the Veteran's service-connected right ankle disability or the treatment thereof.

b. The shoulder examiner must indicate the following:

i. Identify all left AND right shoulder disabilities demonstrated by the Veteran throughout the course of this appeal.  

ii. For each diagnosis identified, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  In doing so, the examiner must explicitly address the November 1955 and April 1956 service treatment records reporting in-service shoulder injuries.  

c. The hip examiner must indicate the following:

i. Identify all right hip disabilities demonstrated by the Veteran throughout the course of this appeal.  

ii. For each diagnosis identified, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  

iii.  Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that each of the identified hip disabilities was caused or aggravated by the Veteran's service-connected right ankle disability or the treatment thereof.

d. The knee examiner must indicate the following:

i. Identify all right knee disabilities demonstrated by the Veteran throughout the course of this appeal.  

ii. For each diagnosis identified, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  

iii.  Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that each of the identified knee disabilities was caused or aggravated by the Veteran's service-connected right ankle disability or the treatment thereof.

5.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





